DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 19 and 21 – 25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art does not disclose a surgical robot, as claimed, and further comprising:
a limiting member coupled to the frame and defining a pivoting travel limit of the frame relative to the chassis, wherein the limiting member bears a partial weight of the chassis when the pivoting travel limit is reached.  Claims 2 and 8 depend from independent claim 1, and therefore, are also allowed.

Regarding independent claim 3, the prior art does not disclose a surgical cart, as claimed, and further comprising:
a frame comprising an aperture receiving the rod such that the rod is pivotable in the aperture and the frame is pivotable relative to the chassis about an axis defined by the rod.  Claims 4 – 7 and 9 – 14 are dependent from claim 1, and therefore, are also allowed.


a plurality of casters coupled to the frame, wherein rotation of the frame relative to the mount allows vertical displacement of a first caster of the plurality of casters relative to a second caster of the plurality of casters, the vertical displacement maintaining both the first caster and the second caster in contact with an uneven support surface for the pivoting carriage.  Claims 16 – 19 and 21 depend from independent claim 15, and therefore, are also allowed.

Regarding independent claim 22, the prior art does not disclose a surgical cart, as claimed, and further comprising:
a rotational stop coupled to the frame to limit an amount of rotation of the chassis relative to the frame by engaging the chassis, wherein the amount of rotation of the frame relative to the chassis corresponds to a vertical displacement of a first caster of the plurality of casters relative to a second caster of the plurality of casters.  Claim 23 depends from independent claim 22, and therefore, is also allowed.

Regarding independent claim 25, the prior art does not disclose a surgical cart, as claimed, and further comprising:
a rotational stop coupled to the frame and defining a pivoting travel limit of the frame relative to the chassis, wherein the rotational stop bears a partial weight of the chassis when the pivoting travel limit is reached.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Felicia L. Brittman whose telephone number is (313)446-6512. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 


/Felicia L. Brittman/           Examiner, Art Unit 3611             

/MINNAH L SEOH/           Supervisory Patent Examiner, Art Unit 3611